The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bauman (US 2010/0174129) in view of Decreux (US 2011/0045596) and Bricker (US 2004/0132194) or Deves (US 6,548,305).  In figures 2-4 and their associated discussion Bauman teaches a catalytic process development apparatus and method for simulating a commercial scale methanol and/or DME to propylene catalytic conversion system that includes a plurality of series-connected plug-flow reactors.  The method involves simulating the operation of the series-connected plug-flow reactors by operating a series of multistage series-connected laboratory scale plug-flow reactors, the stages of which each containing a zeolite catalyst bed, each of the laboratory scale reactors corresponding to a separate one of the commercial scale series-connected reactors.  Fresh feed, including methanol and/or DME, is supplied to the first of the laboratory scale reactor stages, and selected ones of steam, methanol and/or DME, contaminants and reaction products are .  

In the patent publication Bricker teaches a process and an assembly for simultaneously evaluating a plurality of catalysts is provided wherein the flow rate of a reactive fluid to each of a plurality of reactors is automatically adjusted based on the measured amount of catalyst sample in each reactor to concurrently obtain a substantially identical fluid space velocity in each of the reactors.  Paragraph [0008] teaches that the general object of the invention can be attained, at least in part, through a process for evaluating a plurality of catalyst samples for catalysis of at least a portion of a fluid.  In accordance with one preferred embodiment of the invention, such a process involves forming an array of a plurality of parallel reactors wherein each of the reactors contains a measured amount of at least one of the plurality of catalyst samples.  A quantity of the fluid is passed to each of the reactors at a flow rate automatically adjusted based on the measured amount of the at least one of the plurality of catalyst samples in each reactor to concurrently obtain a substantially identical first space velocity in each of the reactors.  Paragraph [0018] teaches that a combinatorial approach for simultaneously testing a plurality of catalyst samples is applied.  The plurality of catalyst samples used may be any number beginning with at least two.  Different catalyst samples may be of the same or a different formulation, or the same formulations may be present in different ratios of a mixture.  Furthermore, identical catalyst sample formulations or mixtures may be repeated within the plurality, especially such as when statistical analysis are being conducted.  Paragraph [0025] teaches that the process and assembly can be suitably applied to the various reactions such as can be conducted in such reaction vessels such as, for example, including partial oxidations, CO and/or NOx removals, chlorinations 
In the patent Deves teaches method and an equipment carry out measurements on an effluent resulting from a chemical reaction taking place in a reactor containing a catalyst.  The method includes, in combination, injecting at least one feedstock into at least two reactors, sending the effluent coming from one of the reactors for analysis and measuring.  Controlling the pressure and the temperature of the effluent in the circuit contained between downstream from the reactors and upstream from the analysis device, and allowing automatic monitoring and control of the chemical reaction in the reactors and of the analysis and measurement cycle performed on the effluent produced by the reaction.  Column 4, line 47 to column 5 line 47 teaches that the equipment shown in the flowsheet example of figure 1 includes four reaction assemblies (suffix a, b, c and d).  These include the following various subassemblies: a system for injecting gaseous (2a to 2d) and liquid (1a to 1d) reagents, connected to each reactor 3a, 3b, 3c and 3d, a reaction section (3a to 3d) comprising several microreactors and a heating system, a diluent gas pre-expansion and injection system (4a to 4d) at the outlet of each reactor, means (5) intended for distribution of the effluents coming from each reactor, an analysis system (6) with in-line extraction of the sample to be analyzed and complete expansion (7b), a monitoring/control unit (8) managing the assembly.  Each gaseous reagent injection system (2a to 2d) consists of a pressure reducer-regulator, a safety valve, a pressure detector and a mass flow rate regulator.  The gaseous reagent is most often hydrogen.  The liquid reagent is injected into each reactor by means of a pump (1a to 1d) that can be a piston type pump.  Mixing of the liquid and gaseous reagents is performed upstream from the reactor.  The heating oven of these reactors consists of at least two (preferably four) zones that are independent as regards temperature control.  The first zone corresponds to the reagent preheating and vaporization zone, 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the Bauman process to place the probe reaction of Bauman on a commercial gas phase reactor similar to the teachings of the test reactor being coupled to a commercial reactor by Decreux  and modify the probe reactor to have multiple catalyst beds as taught by Decreux because Bauman is usable with both gas and liquid feeds and the purpose of using the reactors to test catalysts under the same and/or different conditions is similar so that one of ordinary skill in the art would have expected the modification to succeed.  It also would have been obvious to one of ordinary skill in the art at the time the application was filed to apply the Bauman reactor system to other reactions such as the hydrocarbons in hydrogen reactions described by Bricker or Deves because as shown by Bricker and Deves a similar parallel reactor system can be used in testing catalysts for those types of reactions as well.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art is directed toward catalyst testing using plural reactors in parallel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797